Citation Nr: 1802126	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-11 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from February 1978 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran raised the issue of whether he was unemployable due, in part, to service-connected hearing loss.  The Board takes jurisdiction of entitlement to a TDIU as it is part and parcel to the issue on appeal.  See Rice v. Shinseki, 22Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2017, the Veteran testified that his service-connected hearing loss has worsened since his most recent VA examination in October 2016.  The Veteran explained that he can no longer hear phones ring, people walking up behind them, or other hazards such as cars.  Accordingly, reexamination is needed.

The Board acknowledges that the Veteran also reported increased psychiatric symptoms (paranoia and social withdrawal) associated with his service-connected hearing loss.  In October 2017, the RO granted service connection for unspecified depressive disorder (claimed as depression and anxiety) as secondary to his service-connected hearing loss and assigned an initial 30 percent rating.  As the Veteran appealed the initially assigned rating, his reported psychiatric symptoms will be addressed further within the context of such appeal.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit statements regarding the severity of his hearing loss as well the combined impact of his service-connected disabilities on his ability to work.

2.  Furnish the Veteran a VA Form 21-8940 and request that he complete and submit it in conjunction with the TDIU claim.

3.  Obtain any outstanding records, including any VA outpatient treatment records as well as any pertinent outstanding records from the Social Security Administration.

4.  Schedule the Veteran for a VA to ascertain the current severity of his service-connected hearing loss.

5.  Then readjudicate the Veteran's bilateral hearing loss and TDIU claims.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

